Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 8-9 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. Although the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. at 3227, Alice Corp.  Pty. Ltd. V. CLS Bank International, 134 S. Ct. 2347 (2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012 WL 3037176 (Fed. Circ. 2012) one must look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena and abstract ideas. The Supreme Court noted that said decisions are instructive on how to investigate issues of 

Part 1 - A determination of whether the claim(s) is/are directed to an abstract idea must be performed.
Examples of abstract ideas include:
- Fundamental economic practices; 
- Certain methods of organizing human activities; 
- An idea of itself; and, 
- Mathematical relationships/formulas.

Part 2 - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as "significantly more" include:
- Improvements in another technology or technical field;
- Improvements in the functioning of the computer itself; 
- Meaningful limitations beyond generally linking the use of an
abstract idea to a particular technological environment.


- Adding the words "apply it" (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;
- Requiring no more than a generic computer to perform generic
computer functions that are well-understood, routine and
conventional activities previously known to the industry.

Claims 8-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Claims 8-9 are directed towards a control device for a high pressure injection system, and a motor vehicle comprising a high pressure pump, respectively. The claims are similar to claims at issue in Bilski v. Kappos, 130 S. Ct. 3218 (2010), and Alice, 134 S. Ct. 2347, which the Supreme Court held were directed to "abstract ideas." For example, the claims are directed to the abstract idea of mathematical relationships and/or formulas. Each of the claims disclose gathering and organizing data (current change criterion) and applying to that data a formula/equation to determine a valve start time and TDC. The additional elements or combination of elements in the claims such as the processor and pump, fail to amount to more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (see processor). 

	The examiner recommends amending the claims to include limitations reducing the abstract idea to some form of practice such as adjusting a control of the valve or pump based on the resulting TDC identification (see claim 1 for example wherein a coil current intensity is adjusted).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the terms “a high pressure pump” and “an inlet valve” in lines 3 and 5 respectively. The claim then further recites “a high pressure pump” and “an inlet valve” in line 8. It is not clear if the claim is referring to two separate instances of these components or if the limitations are intended to refer to the same components. For purposes of examination the examiner has treated the second instances as reading “the high pressure pump” and “the inlet valve”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010030447 (herein Rein) in view of DE 102012223645 (herein Wirkowski).

A machine translation of Rein was provided by applicant on 04/02/2019 and has been relied upon herein.

Rein teaches:



a piston (2) of the high-pressure piston arranged in a compression chamber (see FIG. 1; paragraph 33) a motor shaft (see “cam” in paragraph 33 and crankshaft of paragraphs 41-43) of the motor vehicle, wherein the piston (2) reaches a bottom dead center in an inlet phase a fluid flows into the compression chamber via an inlet valve (3; paragraph 33) and the piston reaches a top dead center in a subsequent delivery phase the fluid is delivered from the compression chamber (via outlet valve 11; paragraph 33);

during movement of the piston toward the top dead center (“delivery stroke”), closing the inlet valve with a control device/processor (see paragraph 4 teaching electrical control of the valve; additionally paragraph 33 and FIG. 1 of Wirkowski teaching a controller 38; while a processor is not explicitly taught, these are common valve and pump controllers and would have been obvious to use in order to process signals from the pump sensors to control the valve) by applying a current to an electromagnet so the fluid is then delivered by the through an outlet valve (11; paragraph 33);

detecting a start time at which the coil current, on account of starting of an opening movement of the inlet valve, fulfills a predetermined change criterion (see FIG. 4 at 201; paragraphs 39-40); identifying a dead center rotation position of the motor shaft at which the piston is at the top dead center at least in part on the ascertained start time (paragraphs 41); and

adjusting an intensity of the coil current based on the identified dead center rotation position (paragraph 43);

Rein does not teach continuing to supply current to the valve past a TDC;

A machine translation of Wirkowski is included with the current office action and has been relied upon herein.

Wirkowski teaches:

limitations from claims 1 and 8, a high pressure pump (16) including a reciprocating piston (42) and an electromagnetic inlet valve (24); wherein the inlet valve is controlled via an applied current (paragraph 33) to be opened during an inlet phase (paragraph 34); and further wherein an opening of the piston can be determined via a change criterion (induced current) of the valve (paragraphs 25, 27, and 43); and applying a coil current to the electromagnet using the control device in the delivery phase during and/or after overshooting the top dead center (paragraph 43);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to continue providing current to the inlet valve of Rein after TDC, as taught by Wirkowski, in order to simplify a detection of the current change criterion (paragraph 17 of Wirkowski);



Rein further teaches:

limitations from claim 2, wherein the change criterion includes a rising effective coil current (see FIG. 4, the current at point 201; paragraphs 40-41);

limitations from claim 6, further comprising calculating the dead center rotation position starting from a rotation position of the motor shaft at the start time by 



Wirkowski further teaches:

limitations from claim 3, further comprising: determining an average value of the coil current at predetermined measurement times; and wherein the change criterion includes a start time designated at the measurement time at which the average value is greater than the average value at the immediately preceding measurement time (see FIG. 2 and paragraph 43; the change in measured current from 78 to 80 indicates a valve opening at point 70 at the initial point of the change);

limitations from claim 4, further comprising setting a current intensity of the coil current during and/or after overshooting of the top dead center smaller than is necessary at the minimum for closing the inlet valve (paragraphs 25, 27, 43, and particularly 17);

limitations from claim 5, wherein a closing force created by the coil current is smaller than a spring force of a valve spring pushing the inlet valve toward an open position (see spring 32; paragraphs 25, 27, 33, 43, and particularly 17 teaching that the valve is not closed against the opening forces such as the spring);



It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to continue providing current to the inlet valve of Rein after TDC at a lower intensity than that which closes the valve, as taught by Wirkowski, in order to simplify a detection of the change criterion without closing the valve during a suction stroke (paragraph 17 of Wirkowski);





Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010030447 (herein Rein) in view of DE 102012223645 (herein Wirkowski) in view of Wirkowski et al (US PGPub No. 2013/0226488).

A machine translation of Rein was provided by applicant on 04/02/2019 and has been relied upon herein.

Rein teaches:
limitations from claim 9, an internal combustion engine (paragraph 1) with a combustion chamber (FIG. 1; paragraph 33); a high-pressure pump (1) delivering fuel into the combustion chamber by movement of a piston (2); an inlet valve (3) allowing or blocking delivery of fuel to the high-pressure pump (paragraph 33); and

the processor further programmed to detect a start time at which the coil current, on account of starting of an opening movement of the inlet valve, fulfills a predetermined change criterion (see FIG. 4 at 201; paragraphs 39-40); and
the processor further programmed to ascertain a dead center rotation position of the motor shaft at which the piston is at the top dead center based on the ascertained start time (paragraphs 41);
Rein does not teach continuing to supply current to the valve past a TDC;

A machine translation of Wirkowski is included with the current office action and has been relied upon herein.

Wirkowski teaches:

limitations from claim 9, a high pressure pump (16) including a reciprocating piston (42) and an electromagnetic inlet valve (24); wherein the inlet valve is controlled via an applied current (paragraph 33) to be opened during an inlet phase (paragraph 34); and further wherein an opening of the piston can be determined via a change criterion (induced current) of the valve (paragraphs 25, 27, and 43); and applying a coil current to the electromagnet using the control device in the delivery phase during and/or after overshooting the top dead center (paragraph 43);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to continue providing current to the inlet valve of Rein after TDC, as taught by Wirkowski, in order to simplify a detection of the change criterion (paragraph 17 of Wirkowski);

Neither Rein nor Wirkowski explicitly teach that the pump is used in a motor vehicle. However, internal combustion engines using fuel pumps are known to be used in vehicles, see Wirkowski ‘488 (paragraph 3). It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize the high pressure pump and engine of Rein in a vehicle, in order to provide a fuel delivery system in a vehicle with fewer sensors and reduced cost (paragraph 15 of Rein). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach valve control related to valve opening detection in fuel pumps: US 20170342935, US 9926878, US 10890176;
The following prior art teach TDC calculation in fuel pumps: US 2018/0209371;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746